58 N.Y.2d 734 (1982)
In the Matter of Patti Ann H., Appellant-Respondent,
v.
New York Medical College, Respondent-Appellant.
Court of Appeals of the State of New York.
Decided December 14, 1982.
Leonard N. Flamm for appellant-respondent.
Richard J. Concannon for respondent-appellant.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs. The determination of the Appellate Division is correct in view of that court's finding that New York Medical College's dismissal of petitioner for academic cause was made in good faith and on the basis of the exercise of sound academic judgment (see Matter of Olsson v Board of Higher Educ., 49 N.Y.2d 408; *736 Tedeschi v Wagner Coll., 49 N.Y.2d 652; Matter of Sofair v State Univ. of N. Y. Upstate Med. Center Coll. of Medicine, 44 N.Y.2d 475). Respondent medical college's cross appeal dismissed, without costs, upon the ground that the cross appellant is not a party aggrieved (CPLR 5511).